Case 2:16-cv-08033-AB-FFM Document 315-1 Filed 01/15/19 Page 1 of 2 Page ID #:9352

                    Case 18-12773-BLS   Doc 58   Filed 01/10/19   Page 1 of 2




                                                                                Exhibit 1
                                                                                      -4-
Case 2:16-cv-08033-AB-FFM Document 315-1 Filed 01/15/19 Page 2 of 2 Page ID #:9353

                    Case 18-12773-BLS   Doc 58   Filed 01/10/19   Page 2 of 2




                                                                                Exhibit 1
                                                                                      -5-
